DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of preliminary amendment filed 08/09/2021 and IDS filed 06/02/2021.  
Claims 1-20 are canceled.
New claims 21-40 are added and pending.

Priority
The examiner acknowledges this application as a CONTINUATION of 16574431 filed 09/18/2019, now US 11051512 B2; which is CONTINUATION of 15/267,363 filed 09/16/2016, now US 10,463,041 B2, which claims benefit of 62/219,719 filed 09/17/2015.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT et al. (WO 2012/010197 Al) in combination with Molinaro et al. (US 20100298190 A1).
Claim 21 is directed to solid triamine composition that comprises triamine, solid acid, amine oxide surfactant, where the ratio of the solid oxide to the triamine is from about 1:10 to about 1:1; and where the combination of the triamine and the solid acid forms at least partially neutralized solid matrix.   Applicant's specification as filed, teaches in the paragraph bridging pages 32 and 33 that that it is the mixing of the triamine biocide and the acid that neutralizes the biocidal triamine to a pH of from about 7 to about 10 to form the solid amine salt.
Thus, when the triamine is mixed with the di-acid, the triamine is neutralized/partially neutralized.
For claim 21, SCHMIDT discloses solid composition comprising an amine or amine salt at < 15 to > 35 wt%, > 0 wt% to < 35 wt% of an organic acid, antifoam agent and anions such as carboxylate and sulfate and carbonates are agents that form salt with the amines (see the whole document with emphasis on page 9, lines 9-37).   The organic acid in SCHMIDT is any one of acetic acid, citric acid, tartaric acid, malic acid and succinic acid and with acetic acid being preferred (see the whole document with emphasis on page 10, lines 13-17; page 11, lines 11-19; Table 1 and claim 6).   The acetic acid, citric acid, tartaric acid, malic acid and succinic acid meet the limitation of diacid/acid of claim 21.   The organic acid is present at  > 0 wt% to < 35 wt% and in example 5, Table 1, the acid is present at 14% and the triamine is present at 25%.   At least the 14% triamine intersects the claimed ratios in claims 26-27 and meeting specific amount within the claimed ratios anticipates that claimed amount of the triamine in the ratios recited in claims 26-27 (14% anticipates the amount of the acid in claims 26-27 (1-60 wt%, claim 26; 2.5-40 wt% in claim 27).   The 25% triamine anticipates the ranges up to 99% (claim 26) and 10-70 wt% (claim 27); a ratio of 1:1 for the acid to the triamine is achieved when the acid is at 35 wt% and the triamine is at 35 wt% or a ratio of > 0 wt% to < 35 wt% for the diacid to < 15 to > 35 wt% for the triamine allows for a ratio of at least 1:1.   However, the ratio in Example 5 is 14:25, which is about 1:1.8 anticipating the ratio of 1:10 to 1:1 in claim 21.
Oleyldipropylenetriamine, tallow dipropylene triamine, tallowdipropylenetriamine, N-3-
aminopropyl-N-dodecyl-1,3-propanediamine are some of the amines (see page 10, lines 1-7,
claim 4); and N-3-aminopropyl-N-dodecyl-1,3-propanediamine which is (N,N-Bis (3-
aminopropyl)dodecylamine), a traimine anticipates the triamine of the claims where R is a
C12.
Thus for claim 21, the composition comprising amine salt at < 15 to > 35 wt%, > 0 wt% to > 35 wt% of an organic acid, antifoam agent and anions such as carboxylate and sulfate and carbonates are agents that form salt with the amines anticipates claim 1 when the ratio is 1: 1.
The composition remaining solid at below about 50 °C is the characteristics of the composition.
The requirement for neutralization is met because the triamine and the di-acid are mixed and since applicant's specification at paragraphs [0070]-[0072] of the published application, teaches that it is the mixing step that neutralizes the biocidal triamine to a pH of from about 6 to about 11 to form the solid amine salt.   For claim 21, N-3-aminopropyl-N-dodecyl-1,3-propanediamine which is (N,N-Bis(3-aminopropyl) dodecylamine) ((see page 10, lines 1-7, claim 4); and N-3-aminopropyl-N-dodecyl-1,3-propanediamine is (N,N-Bis (3-aminopropyl)dodecylamine).   The N-3-aminopropyl-N-dodecyl-1,3-propanediamine which is (N,N-Bis (3-aminopropyl)dodecylamine) traimine anticipates the triamine of claims 21 and 30 where R is Cl2 as shown below:

	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The composition of SCHMIDT contains silicone based defoaming surfactants (page 11, line 31 to page 12, line 2).   In another embodiment, the composition of SCHMIDT contains amphoteric surfactants (page 12, lines 27 and 35 and claim 8) that may support the formation of clear and stable ready to use solution.   However, the composition of SCHMIDT, which is a cleaning composition, differs from the composition of claim 21 because it does not contain amine oxide surfactants.
Molinaro discloses stable antimicrobial composition that comprises amine antimicrobial agent, enzyme (see the whole document with emphasis on the title and the abstract); lipases and/or proteases and/or amylases are mentioned enzymes (paragraphs [0019], [0051]-[0053], [0055], [0076]-[0078] and [0080] and claim 12).   The composition of Molinaro contains acidulants, acetic acid, citric acid, tartaric acid, succinic acid (paragraph [0233]).   The composition of Molinaro also contains nonionic silicon surfactant (paragraph [0099]), chelating agent, nonionic/nonionic silicon surfactant blend, anionic surfactant and amine oxide (paragraph [0105]).    The surfactants in Molinaro are water soluble or water dispersible nonionic or zwitterionic or amphoteric or semi-polar nonionic surfactants (paragraph [0120]) which are taught to be high foamers and foam stabilizers (paragraph [0160]).   Amine oxides are named semi-polar nonionic surfactants (paragraphs [0160]-[0161]); water soluble amine oxide surfactants are selected from dodecyldimethylamine oxide, tridecyldimethylamine oxide, pentadecyldimethylamine oxide. hexadecyldimethylamine oxide, heptadecyldimethylamine oxide, octadecyldimethylaine oxide, dodecyldipropylamine oxide, tetradecyldipropylamine oxide, hexadecyldipropylamine oxide, tetradecyldibutylamine oxide, octadecyldibutylamine oxide, bis(2-hydroxyethyl)dodecylamine oxide, bis (2-hydroxyethyl)-3-dodecoxy- l-hydroxypropylamine oxide, dimethyl-(2-hydroxydodecyl)amine oxide (paragraphs [0162] and [0207]).
The composition of Molinaro is a cleaning composition including washing solid surfaces.    
Therefore, at the effective date of the invention, the ordinary skilled artisan combine the teachings of Molinaro an SCHMIDT to obtain a cleaning composition comprising triamine antimicrobial agent, acidulants such as tartaric acid and citric acid, amine oxide surfactant with a reasonable expectation that the resulting composition would be predictably stable having high and stable foam for effective cleaning.   
Because each of the cleaning compositions have been individually taught in the art by SCHMIDT and Molinaro.  Thus a third composition resulting from the combination of the compositions of SCHMIDT and Molinaro would be used for the same purpose of cleaning. Combining the two compositions stems from their having been individually taught in the art. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
For claim 22 and chelating agent, the carboxylate anion meets the limitation of a chelant because applicant specification at paragraph [0098] of the published application defines a chelant as compound that binds to the triamine.   The composition of Molinaro also contains chelating agent (paragraph [0208]).
For claim 23, the lipase enzyme of Molinaro meets the limitation of the claim.
For claim 24, the composition of SCHMIDT contains antifoaming agent (page 5, lines 25, 31; page 8, line 5; page 9, line 35; page 11, lines 30-36, page 12, lines 4-11 and 21; page 13, line 28, page 14, line 28, page 15, line4, page 16, line 6) and or surfactant (claim 8; page 11, line 34 and page 12, line 27).
For claim 25, the composition of Molinaro contains polysiloxane surfactant (paragraph [0168]).
For claim 28, the chelating agent or sequestrant in Molinaro is present from about 5% to about 50%, about 30% to about 50%, about 10% to about 45%, or about 20% to about 40% (paragraph [0209]).
For claim 29, compositions are known to be placed in containers and the containers meet the limitation of kit. 
For claim 30, the combination of diacid and the triamine meets the limitation of method of claim 30.
For claims 31 and 33, the solid composition meets the claim.
For claim 32, the water is present at preferred amount of from > 1 wt% to > 5 wt% (see page 11, lines 21-28 of SCHMIDT) thereby rendering claim 32 obvious.
For claims 34 and 35, the combined composition of SCHMIDT and Molinaro where the composition containing the enzyme lipase is combined with the SCHMIDT composition meets the limitation of the claims as the lipase enzyme meets the enzyme in claim 35.
For claim 36 and 37 and 39, each of the compositions of SCHMIDT and Molinaro is a cleaning composition and SCHMIDT specifically teaches lubricating devices cleaned with the composition (page 18, lines 20-37), hard surfaces are cleaned and lubricated (page 20, line 37, claim 16).
For claim 38, the amine in the ready-to use compositions in Table 5 is present in ppm amounts.   One can look to Table to use the N-3-aminopropyl-N-dodecyl-1,3-propanediamine triamine and the diacid in ppm amounts that would be expected to provide desired cleaning.   There is no demonstration that the ppm amounts for the diacid and the triamine provides unexpected results. 
For claim 40, SCHMIDT teaches using its composition to clean, disinfect and lubricate surfaces in the food and beverage processing industries (abstract, page 1, lines 4-7; page 20, lines 35-37; claim 16) and these surfaces renders the counter tops and kitchen furniture of claim 40 obvious. 
Therefore, SCHMIDT in combination with Molinaro teaches all the elements of claims 21-40 thereby rendering claims 21-40 prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 1-15 of U.S. Patent Nos. 10,463,041 B2 and 10,440,950 B2 respectively, each in view of Molinaro et al. (US 20100298190 A1) for teaching cleaning composition that contains amine oxide surfactant taught to be high foamers and foam stabilizers (paragraph [0160]).   Although the claims at issue are not identical, they are not patentably distinct from each other because the lack of amine oxide surfactant in the issued claims is remedied by the teaching of Molinaro where the inclusion of amine oxide surfactant would be reasonably expected to predictably stabilize the foam for effective cleaning. 
Therefore, For 10,463,041 B2: the issued composition renders obvious the examined composition and the issued composition renders obvious the composition used in the examined methods.
For US 10,440,950 B2: The issued method in combination with the teachings of Molinaro makes the examined composition and the compositions used in the examined method. 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,512 B2.   Although the claims at issue are not identical, they are not patentably distinct from each other because the issued composition of 11,051,512 teaches the examined composition and the issued method teaches the claimed method.

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLESSING M FUBARA/Primary Examiner, Art Unit 1613